JIULIANTE, Senior Judge,
Dissenting.
I respectfully dissent. I believe that the evidence of record supports the trial court’s determination that Applicant met the “actual need” requirements as set forth in West Reading Tavern v. Pennsylvania Liquor Control Board, 710 A.2d 648 (Pa.Cmwlth.1998) and Chadds Ford Tavern, Inc. v. Pennsylvania Liquor Control Board, 736 A.2d 70 (Pa.Cmwlth.1999). With regard to the unique services provided by Villa Capri, the trial court made the following findings:
7. The Petitioner’s premises is the only establishment in Middle Smithfield Township that cooks its bread and sauces from all fresh ingredients on a daily basis. (N.T. 5/23/2000 at 8-9, 23-24, 48). Petitioner’s establishment offers specialty Italian entrees nightly. (Id. at 7, 48). Further, it is the only Italian cuisine facility located near the Pocono Bazaar Flea Market, which attracts approximately 25,000 visitors each weekend. (N.T. 18, 47). If granted the requested liquor license, Petitioner would add additional specialty items to its menu. (Id. at 29-30). In addition, Petitioner’s premises is one of only two licensed establishments in the area that offers breakfast. (N.T. 5/23/2000 at 22, 47).
8. The Petitioner’s establishment serves a different clientele than existing facilities in the area because it specifically caters to tourists known as “cruisers” who are interested in old cars and the 1950s hot rod themes. (N.T. 5/23/2000 at 24-26, 48; Pet’r’s Ex. 3 at 5-3, 6-1). Petitioner holds a special event every Thursday night designed to attract various cruiser clubs for entertainment and display of their cars. (N.T. 5/23/2000 at 24-26, 42-43, 48). The décor of Petitioner’s establishment is consistent with this theme. (Id.)
9.The Petitioner’s premises is ideally situated along Route 209 to provide service to families attending the Pocono Bazaar Flea Market, as well as to families travelling to and from the many recreational attractions and second home developments in the Township. (See Pet’r’s Ex. 3 at 3-1 to 3-8).
Trial Court’s Opinion, pp. 2-3.
Hercules Foskolos, Applicant’s owner and sole shareholder, testified that what really distinguishes the Villa Capri is that it has a late 50’s/early 60’s hot rod theme that appeals to car collector groups from various areas. These car collectors come from outside areas such as Scranton, New York City, and Philadelphia and park their old cars outside the restaurant. On Thursday nights, the restaurant holds a “cruise,” and has a disc jockey playing 50’s and 60’s music outside.
Foskolos further testified that the Villa Capri is the only restaurant in the area with a hot rod theme and that some of the area hotels try to inform their guests about Villa Capri’s Thursday cruise nights. Although the Majority downplays décor as a basis for distinguishing one restaurant from another, I believe that it clearly relates to the three requirements for establishing actual need: “(1) the need of persons who will use the facility; (2) number and types of establishments already in the area; and, (3) whether the clientele to be served is different from that served by the existing business.” West Reading Tavern, 710 A.2d at 653.1
*1247To reiterate, I believe that the trial court’s essential findings of fact are supported by substantial evidence and that the court correctly determined that Applicant met the “actual need” requirements for a resort area liquor license. Therefore, I would affirm.

. With regard to the existing liquor licenses being held by the Board, the trial court found that they were not for sale by themselves, but could only be obtained if the establishments were also purchased.